DETAILED ACTION
Re. application number 16/863440, this action responds to the amended claims dated 08/15/2022.
At this point, claims 3, 8, and 12 have been cancelled.  Claims 1, 6, and 11 have been amended.  Claims 1-2, 4-7, 9-11, and 13-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11, 15, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 10/261725 B2) in view of Foxworth (US 20190056999 A1) or, alternatively, over Hashimoto and Foxworth, further in view of Chen et al (US 2018/0314657 A1).

Re claim 1, Hashimoto discloses the following:
a memory block reclamation method implemented by a medium controller in a computer system wherein the memory block reclamation method comprises: receiving, from a memory controller in the computer system, wherein the memory block reclamation method comprises (Fig. 3).  The storage device 2 comprises a memory controller which controls input and output to/from the memory;
an unmap command (Fig. 13; col. 11 lines 36-37).  In step S1320, storage device 2 receives the unmap command; since commands are received by the controller, they ultimately are received by the storage device 2 from its controller;
 comprising memory logical address information of one or more to-be-reclaimed memory blocks in a non-volatile memory in the computer system (Fig. 13; col. 11, lines 23-35).  In step S1310, the unmap command includes an LBA list, where the LBA list contains entries of blocks that can be erased from flash (non-volatile) memory;
wherein the memory logical address information comprises a start address and length information (Fig. 13, col. 11 lines 23-35).  The parameters (memory logical address information) comprise a starting LBA (start address), and both a number of LBAs included therein, and a sector count, either of which can be a “length”;
wherein the start address is of a first-to-be-reclaimed memory block of the one or more to-be-reclaimed memory blocks and is the only start address in the unmap command (Abstract; Fig. 13).  The parameters in the LBA list (logical address information in the unmap command) include entries (each of which can be considered memory logical address information); each entry has only one start address, and a sector count (length) (Fig. 13).  Additionally, the list of LBAs to be unmapped can be “one or more” logical addresses (Abstract); accordingly, this contemplates a scenario where the unmap command only specifies a single LBA for unmapping, and thus there is only one start address;
and wherein the length information specifies a quantity of blocks of the one or more to-be-reclaimed memory blocks (Fig. 13; col. 11, lines 25-35).  The command includes a number of LBAs included in the LBA list L2, as well as a sector count (either of which specify a quantity of blocks of the one or more to-be-reclaimed blocks).  The number of LBAs corresponds to a number of blocks at those LBAs, as LBA stands for Logical Block Address, and each LBA corresponds to a respective logical block.  The sector count can alternatively specify a quantity of blocks, as Applicant has not specifically defined “block” in such a way that would preclude “sectors” from being considered “blocks”, as both are terms for units of storage.  Furthermore, as has been previously noted, Applicant has thus far declined to explicitly claim that the unmap command must actually provide information for more than one to-be-reclaimed block; accordingly, the unmap command can merely be a request to unmap a single block, and thus a single entry in the LBA list specifying a single block for reclamation would have a “length” of one, specifying a single LBA block;
reclaiming, in response to the unmap command, the one or more to-be- reclaimed memory blocks based on the memory logical address information to obtain one or more reclaimed memory blocks (Fig. 13; col. 10, lines 34-43, col. 11, lines 54-57).  The LBA list of active blocks indicates blocks which will be reclaimed during collection.  The garbage collection is triggered by the unmap command (reclaiming the to-be-reclaimed blocks);
wherein the reclaiming comprises deleting a mapping relationship between a memory logical address and a corresponding memory physical address of the one or more reclaimed memory blocks based on the memory logical address information, and (col. 15, lines 33-46). The LBAs are unmapped to the corresponding physical storage, deleting a mapping relationship;
wherein the one or more reclaimed memory blocks are available memory blocks (Fig. 10; col. 9, lines 42-62). Target active blocks are invalidated and re-mapped as free blocks (i.e. available blocks) in the free block pool.

Hashimoto does not specifically disclose the medium controller using a Non-Volatile Dual In-Line Memory Module Protocol (NVDIMM-P).

Foxworth discloses using a Non-Volatile Dual In-Line Memory Module Protocol (NVDIMM-P). (Fig. 1; ¶ 17 and 22).  The memory uses a NVDIMN-P protocol, as well as a NVDIMM memory controller 110, volatile memory 106, non-volatile memory 108, and host memory controller 102 communicatively coupled for inter-component communication via the NVDIMM memory bus, memory interface 114, and host memory bus 116 (i.e. communicating via a NVDIMM protocol).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory of Hashimoto to utilize an NVDIMM-P, as in Foxworth, because Foxworth suggests that NVDIMM-P improves memory by combining the advantages of volatile memory (speed) and non-volatile memory (persistence) (¶ 16-17).

As noted above, claim 1 discloses “an unmap command comprising memory logical address information of one or more to-be-reclaimed blocks”; this only requires that the unmap command contain address information for at least one block; accordingly, a broad reasonable interpretation of “unmap command” could include an unmap command that only provides information for reclaiming a single block.  Accordingly, Hashimoto discloses that an unmap command can include a list of “one or more” logical block addresses (Abstract).  However, Applicant has argued that this limitation is intended to be interpreted as requiring address information for a plurality of blocks, but only containing a single start address.  Examiner disagrees that this is the broadest reasonable interpretation for this limitation; nonetheless, in the interest of furthering compact prosecution, Examiner has provided Chen, which more explicitly discloses Applicant’s preferred interpretation.

Chen discloses wherein the memory logical address information comprises a start address and length information, wherein the start address is of a first-to-be-reclaimed memory block of the one or more to-be-reclaimed memory blocks and is the only start address in the unmap command, and wherein the length information specifies a quantity blocks of the one or more to-be-reclaimed memory blocks (Figs. 5A and 6; ¶ 13 and 63).  Chen discloses a command to remove a mapping (unmap command), in some cases one by one, each mapping comprising a start address (only start address) and a length (quantity of blocks).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the unmap reclamation of Hashimoto (combined with Foxworth) to send an unmap command with a single start address and a length, as in Chen, because it would be applying a similar technique to improve a similar method in the same way.  Hashimoto (combined with Foxworth) discloses freeing memory with an unmap command identifying starting addresses and numbers of sectors to be reclaimed.  Chen discloses a similar method of unmapping blocks from memory, which has been improved in a similar way to the claimed invention, to specify a start address and a length.  It would have been obvious to modify the unmapping of Hashimoto (combined with Foxworth) to specify a single start address and length, as in Chen, because it would yield the predictable result of allowing an entire length of blocks to be unmapped without having to look each one up separately.

Re claim 2, Hashimoto, Foxworth, and Chen disclose the method of claim 1, and Hashimoto further discloses wherein the reclaiming further comprises adding the memory physical addresses of the one or more to-be-reclaimed memory blocks to a memory idle list (col. 9, lines 36-41).  Target active blocks are remapped as free blocks in free block pool (i.e. memory idle list).

Re claim 20, Hashimoto, Foxworth, and Chen disclose the method of claim 1, and Hashimoto further discloses that the memory block reclamation method of claim 1 further comprising agreeing between the memory controller and the medium controller on a granularity of one memory block of one or more of the to-be-reclaimed memory blocks (col. 10, lines 34-54).  The host, which contains a controller (i.e. memory controller) sends a command which may include, as a parameter, a number of physical blocks for which a list is generated; it also describes the storage device having a controller (i.e. a medium controller) receiving the command and generating a list with a number of active blocks that correspond to the number of blocks as specified in the command; therefore, it is suggested that the granularity or size of a memory block is agreed upon as the number of entries in the returned list corresponds to the number of blocks specified by the host. 

Re claim 23, Hashimoto, Foxworth, and Chen disclose the method of claim 1, and Hashimoto further discloses memory block granularity size information (Fig. 13).  The unmap command includes sector counts for each entry (memory block granularity size information).

Re claims 6-7 and 24, Hashimoto, Foxworth, and Chen disclose the methods of claims 1-2 and 23 above, respectively; accordingly, they also disclose memory systems implementing those methods, as in claims 6-7 and 24, respectively (see Hashimoto, col. 1, lines 15-17).

Re claims 11, 15, and 25, Hashimoto, Foxworth, and Chen disclose the methods of claims 1-2 and 23 above, respectively; accordingly, they also disclose memory systems implementing those methods (see Hashimoto, col. 1, lines 15-17).  Furthermore, re claim 11, Hashimoto discloses a processor configured to send a TRIM instruction comprising memory logical address information of the one or more to-be-reclaimed memory blocks in the non-volatile memory […] a memory controller coupled to the processor and configured to: receive the trim instruction; and send an unmap command comprising the memory logical address information (Fig. 1; col. 1, lines 22-32).  The host contains a processor, which sends a TRIM command to a controller, which in turn sends an unmap command.

Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Yurzola (US 20110161559 A1).

Re claim 4, Hashimoto, Foxworth ,and Chen disclose the method of claim 1; however, they do not specifically disclose that the unmap command further comprises erasure mode indication information, and wherein the memory block reclamation method further comprises writing, a pre-defined pattern into the one or more to-be-reclaimed memory blocks when the erasure mode indication information instructs to erase data in the one or more to-be-reclaimed memory blocks.

Yurzola discloses that the unmap command further comprises erasure mode indication information, and wherein the memory block reclamation method further comprises writing, a predefined pattern into the one or more to-be-reclaimed memory blocks when the erasure mode indication information instructs to erase data in the one or more to-be-reclaimed memory blocks (¶ 26).  The erase command indicates that the controller is to convert data associated with the logical range (of the erase command) to an erase pattern, such as a pattern of 0's, 1's, F's, or other pattern used by the applicable standard. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the block unmapping of Hashimoto (combined with Foxworth and Chen) to include an erasure mode indication comprising writing a predetermined pattern, as in Yurzola, because Yurzola suggests that writing an erase pattern into memory to be reclaimed would allow blocks to be identified for erasure more efficiently, thus improving performance (Abstract; ¶ 45).

	Re claims 9 and 13, Hashimoto, Foxworth, Chen, and Yurzola disclose the method of claim 4; accordingly, they also disclose systems implementing those methods, as in claims 9 and 13, respectively.

Claims 5, 10, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Nagai (US 20120260349 A1).

Re claim 5, Hashimoto, Foxworth, and Chen disclose the method of claim 1, and Hashimoto further discloses that the memory block reclamation method of claim 1 further comprising: receiving, a read command from the memory controller, wherein the read command comprises memory logical address information of to-be-read data (Fig. 2; col. 4, lines 17-49).  The host 3 sends a variety of commands to the storage device 2, including a read command, where the request (read command) is sent with one or more LBAs).

Hashimoto does not teach determining that no corresponding memory physical address is found based on the memory logical address information of the to-be-read data; and sending error response information to the memory controller, wherein the error response information indicates that the read command has failed to be executed. 

Nagai teaches determining that no corresponding memory physical address is found based on the memory logical address information of the to-be-read data; and sending error response information to the memory controller, wherein the error response information indicates that the read command has failed to be executed (¶ 86) When a physical address corresponding to the read data does not exist in the address translation information, the data read module outputs data having only a zero value or notifies the host device of occurrence of the error.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory system of Hashimoto (combined with Foxworth and Chen) to send an error response if no corresponding address is found, as in Nagai, because Nagai suggests that preventing access and sending an error if authentication (matching address) fails would prevent data leakage and unauthorized access (¶ 176).

Re claims 10 and 14, Hashimoto, Foxworth, Chen, and Nagai disclose the method of claim 5; accordingly, they also disclose systems implementing those methods, as in claims 10 and 14, respectively.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Pathak (US 8407445 B1).

Re claim 16, Hashimoto, Foxworth, and Chen disclose the computer system of claim 11; however, they do not disclose that before the processor sends the trim instruction, the processor is further configured to detect that a first to-be-reclaimed memory block of the one or more to-be-reclaimed memory blocks that exceeds a preset size has been released.

Pathak teaches wherein before the processor sends the trim instruction, the processor is further configured to detect that a first to-be-reclaimed memory block of the one or more to-be-reclaimed memory blocks that exceeds a preset size has been released (Fig. 3; col. 8, lines 46-55; col. 8, line 66 - col. 9, line 4)  At block 318, the system determines if there is sufficient space to free up a slice of a mapped logical unit (MLU), where a slice is freed if a threshold value is met/exceeded; also describes if the criteria is met then the slices are evacuated (trimmed), which designates them as unallocated and may now be requested for allocation. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the unmap/trim process of Hashimoto (combined with Foxworth and Chen) to detect an amount of data to be reclaimed exceeding a preset size, as in Pathak, because Pathak suggests that doing so would reduce the number of times unmapping is triggered by waiting until a larger amount of data can be freed (col. 6, lines 52-66). 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Todd (US 20190026325 A1).

Re claim 17, Hashimoto, Foxworth, and Chen disclose the system of claim 11; however, they do not specifically disclose that before the processor sends the trim instruction, the processor is further configured to detect that an application has ended. 

Todd discloses that before the processor sends the trim instruction, the processor is further configured to detect that an application has ended (¶ 27).  A memory object is borrowed from the memory pool and is exclusively owned by the caller (i.e. a processing thread), which has exclusive read and write access; also describes when the memory object is no longer needed by the borrower (i.e. an application has ended), it is released back to the memory pool (i.e. a trim instruction is carried out)). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the unmap/trim process of Hashimoto (combined with Foxworth and Chen) to detect that an application has ended, as in Todd, because Todd suggests that detecting when processes end would allow more efficient borrowing, and more efficient overall use of memory (¶ 27).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Doshi (US 20180121088 A1).

Re claim 18, Hashimoto, Foxworth, and Cheno disclose the system of claim 11, but do not teach wherein before the processor sends the trim instruction, the processor is further configured to detect a quantity of read requests or write requests.

Doshi teaches wherein before the processor sends the trim instruction, the processor is further configured to detect a quantity of read requests or write requests (¶ 30).  Doshi detects an access operation count (a quantity of read requests or write requests) and uses that as a basis for determining that a block is reclaimable (i.e. determined before a TRIM reclaim command).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the unmap/trim process of Hashimoto (combined with Foxworth and Chen) to detect a quantity of read/write requests, as in Doshi, because Doshi suggests that detecting a number of read/write requests to determine that a block can be reclaimed would be more efficient (¶ 27).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, and further in view of Gerhart (US 20180074708 A1).

Re claim 19, Hashimoto, Foxworth, and Chen disclose the system of claim 11, but do not teach wherein before the processor sends the trim instruction, the processor is further configured to determine that the trim instruction needs to be sent based on a preset operating system memory management algorithm.

Gerhart teaches wherein before the processor sends the trim instruction, the processor is further configured to determine that the trim instruction needs to be sent based on a preset operating system memory management algorithm (¶ 48).  A trim management module receives an instruction setting the frequency of background trim operations (i.e. based on a preset operation system memory management algorithm). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the unmap/trim process of Hashimoto (combined with Foxworth and Chen) to determine to TRIM based on a management algorithm, because Gerhart suggests that performing a TRIM based on a scheduled frequency (preset operating system memory management algorithm) would allow the TRIM frequency to be selected for performance considerations, such as whether to perform frequent shorter TRIM operations, or more infrequent longer ones (¶ 48).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Foxworth, further in view of Chen, further in view of Yurzola, and further in view of Merry (US 20060117393 A1).

Re claim 21, Hashimoto, Foxworth, Chen, and Yurzola disclose the method of claim 4, but specifically disclose obtaining the pre-defined pattern from a preset register.

Merry discloses obtaining the pre-defined pattern from a preset register (¶ 67).  Merry describes a sector number register which defines a data pattern to write to the memory devices.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the pre-defined pattern of Yurzola (combined with Hashimoto and Foxworth) to obtain the pattern from a preset register, as in Merry, because it would be applying a similar technique to improve a similar method in the same way.  Yurzola (combined with Hashimoto and Foxworth) disclose writing a pattern into memory as part of marking the memory for unmapping.  Merry discloses a similar method of writing a pattern into memory, which has been improved in a similar way to the claimed invention, to store said pattern(s) in a register.  It would have been obvious to modify the patterns of Yurzola (combined with Hashimoto, Foxworth, and Chen) to store the pattern(s) in a register, as in Merry, because it would yield the predictable improvement of providing more convenient access to the necessary patterns to perform the unmapping.

Re claim 22, Hashimoto, Foxworth, Chen, and Yurzola disclose the method of claim 4, but specifically disclose writing the pre-defined pattern when the data are sensitive (¶ 4-5 and 8).  The data are sanitized (overwritten) to protect sensitive data from unauthorized use (when the data are sensitive).

Merry discloses further writing the pre-defined pattern when the data in the one or more to-be-reclaimed memory blocks are sensitive (¶ 8).  Merry describes a sector number register which defines a data pattern to write to the memory devices.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the pre-defined pattern of Yurzola (combined with Hashimoto and Foxworth) to obtain the pattern from a preset register, as in Merry, because it would be applying a similar technique to improve a similar method in the same way.  Yurzola (combined with Hashimoto, Foxworth, and Chen) disclose writing a pattern into memory as part of marking the memory for unmapping.  Merry discloses a similar method of writing a pattern into memory, which has been improved in a similar way to the claimed invention, to write said patterns when data in a to-be-reclaimed block are sensitive. It would have been obvious to modify the patterns of Yurzola (combined with Hashimoto, Foxworth, and Chen) to use the patterns to overwrite sensitive data, as in Merry, because it would yield the predictable improvement of preventing sensitive data from unauthorized access.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-2, 4-7, 9-11, and 13-25 filed 08/15/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 6, and 11, Applicant argues that neither the number of LBA entries nor the sector count specified in the LBA list of Hashimoto can be considered “a quantity of blocks”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 3 reasons.  First, as Examiner has previously argued, Applicant has thus far declined to explicitly claim an embodiment requiring that the unmap command reclaim a plurality of blocks of memory using only a single start address; instead, Applicant has used much broader language that the unmap command merely includes information of “one or more to-be-reclaimed memory blocks”, and it could thus be broadly interpreted as an unmap command that is directed to a single block.  Hashimoto discloses that an unmap command can include just a single LBA (Abstract); in this case, the single entry would provide a “length” of one, in that the count of LBAs is one, thus specifying a quantity of blocks of one (corresponding to the single LBA).  Second, even assuming that the claims were narrowed to include an unmap command directed to a plurality of to-be-reclaimed memory blocks, the length information need not specify the total number of blocks to be reclaimed.  Applicant has claimed the broader language that it specifies “a quantity of blocks of the one or more to-be-reclaimed memory blocks”; that “quantity of blocks” could be any subset of the to-be-reclaimed memory blocks, including a single block.  Third, even assuming, arguendo, that the “quantity of blocks” were limited to the total number of blocks to be reclaimed, Hashimoto discloses a number of the plurality of specified LBAs; since each LBA is a block address that points to a respective block, the number of specified LBAs is the “quantity of blocks”.  Alternatively, it also discloses a sector count; as Applicant has not explicitly defined “block” in such a way that would preclude a sector from being a “block” for the purposes of being a unit of storage to be reclaimed, the sector count can broadly be considered a count of the number of sectors (blocks) to be reclaimed.
Re claims 2, 4-5, 7, 9-10, and 13-25, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 6, and 11, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 1, 6, and 11 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/15/2022.

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1-2, 4-7, 9-11, and 13-25 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132